Exhibit 10.14

WESTINGHOUSE AIR BRAKE

TECHNOLOGIES CORPORATION

1001 Air Brake Avenue

Wilmerding, PA 15148-0001

2000 Stock Incentive Plan

Agreement for Nonstatutory Stock Options

WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION, a Delaware Corporation (the
“Corporation”), and NAME, an employee of the Corporation or a subsidiary of the
Corporation (the “Optionee”), for good and valuable consideration the receipt
and adequacy of which are hereby acknowledged and intending to be legally bound
hereby, agree as follows:

1. Grant of Option. The Corporation hereby confirms the grant to the Optionee,
effective on (DATE) (the “Date of Grant”), of an option (the “Option”) to
purchase (NUMBER) shares of common stock, par value $0.01 per share, of the
Corporation (the “Common Stock”) at an option price per share of (PRICE), the
fair market value per share of the Common Stock on the Date of Grant, under and
subject to the terms and conditions of the Corporation’s 2000 Stock Incentive
Plan (the “Plan”) and this Agreement. The Plan is incorporated by reference and
made a part of this Agreement as though set forth in full. Terms which are
capitalized but not defined in this Agreement have the same meaning as in the
Plan unless the context otherwise requires.

The Option confirmed hereby is intended to be a nonstatutory stock option as
that term is defined in Section 4 of the Plan and will not be treated as an
incentive stock option under Section 422 or an option under Section 423 of the
Internal Revenue Code of 1986 (the “Code”). Subject to the provisions of this
Agreement and Section 5 of the Plan the Option shall first become exercisable in
accordance with the following schedule:

 

  (a) For twenty-five percent (25%) of the number of shares subject to the
Option (rounded down to the next whole number of shares) on (DATE)

 

  (b) For an additional twenty-five percent (25%) of the number of shares
subject to the Option (rounded down to the next whole number of shares) on
(DATE)

 

  (c) For an additional twenty-five percent (25%) of the number of shares
subject to the Option (rounded down to the next whole number of shares) on
(DATE)

 

  (d) For the remaining number of shares subject to the Option on (DATE)

 

1



--------------------------------------------------------------------------------

The Option may not be exercised after (DATE) The Option must be exercised for at
least one hundred (100) shares of Common Stock, or, if the number of shares
subject to the unexercised portion of the Option is less than 100, all of the
remaining shares subject to the Option.

2. Acceptance of Grant of Option. The Optionee accepts the grant of the Option
confirmed hereby, acknowledges having received a copy of the Plan and agrees to
be bound by the terms and provisions of the Plan and this Agreement, as the Plan
may be modified or amended from time to time; provided, however, that no
termination, modification or amendment of the Plan shall, without the consent of
the Optionee, adversely affect the rights of the Optionee with respect to the
Option.

3. Transfer of Option. The Option shall not be transferable otherwise than by
Will or by the laws of descent and distribution and the Option shall be
exercisable during the lifetime of the Optionee only by the Optionee.

4. Procedure for Exercise of Option. The Option may be exercised only by
execution and delivery by the Optionee to the Corporation of an exercise form or
forms prescribed by the Stock Compensation Subcommittee that administers the
Plan (the “Stock Compensation Committee”). Each exercise form must set forth the
number of whole shares of Common Stock as to which the Option is exercised, must
be dated and signed by the person exercising the Option and must be accompanied
by cash in United States dollars (including check, bank draft or money order or
cash forwarded through a broker or other agent-sponsored exercise or financing
program), shares of already-owned Common Stock at the fair market value of such
shares on the date of exercise, or any combination of cash and such shares, in
the amount of the full purchase price for the number of shares of Common Stock
as to which the Option is exercised; provided, however, that any portion of the
option price representing a fraction of a share shall be paid by the Optionee in
cash and no shares of the Common Stock which have been held for less than six
(6) months may be delivered in payment of the option price.

The Corporation shall advise any person exercising the Option in whole or in
part with shares of already-owned Common Stock as to the amount of any cash
required to be paid to the Corporation representing a fraction of a share, and
such person will be required to pay any such cash directly to the Corporation
before any distribution of certificates representing shares of Common Stock will
be made. The person exercising the Option should deliver an executed Assignment
Separate from Certificate with respect to each stock certificate delivered in
payment of the option price. The signature on all Assignments Separate from
Certificate must be guaranteed by a commercial bank or trust company, by a firm
having membership in the New York Stock Exchange, Inc., the American Stock
Exchange, Inc. or the National Association of Securities Dealers, Inc. or by any
other person acceptable to the Corporation’s Transfer Agent.

 

2



--------------------------------------------------------------------------------

The person exercising the Option may choose to exercise the Option by
participating in a broker or other agent-sponsored exercise or financing
program. If the person so chooses, the Corporation will deliver only the shares
of the Common Stock acquired pursuant to the exercise of the Option to the
broker or other agent, as designated by the person exercising the Option, and
will cooperate with all other reasonable procedures of the broker or other agent
to permit participation in the sponsored exercise or financing program.
Notwithstanding any procedures of the broker or other agent-sponsored exercise
or financing program, if the option price is paid in cash, no exercise of an
Option shall be deemed to occur and no shares of the Common Stock will be issued
or delivered until the Corporation has received full payment in cash (including
check, bank draft or money order) for the option price from the broker or other
agent.

If a person other than the Optionee exercises the Option, the exercise material
must include proof satisfactory to the Corporation of the right of such person
to exercise the Option.

The exercise material should be hand delivered to the Vice-President, Human
Resources at the Corporation, mailed to the Corporation at the address set forth
on the cover page of this Agreement, Attention: Vice-President, Human Resources
or faxed to the Corporation (412-825-1501), Attention: Vice-President, Human
Resources. In the case of hand delivery, the date of exercise is the date on
which the exercise form or forms, proof of right to exercise (if required) and
payment of the option price in cash or shares of already-owned Common Stock are
hand delivered. In the case of mailing or fax, the date of exercise is the first
date on which the exercise form or forms, proof of right to exercise (if
required) and payment of the option price in cash or shares of already-owned
Common Stock have been received by the Corporation. For purposes of determining
the date of exercise where payment of the option price is made in shares of
already-owned Common Stock, any cash required to be paid to the Corporation with
respect to a fraction of a share shall not be taken into account in determining
whether payment of the option price has been made. If exercise is made by mail
or fax and the option price is paid in whole or in part with shares of
already-owned Common Stock, the executed Assignments Separate from Certificate
should be mailed to the Corporation at the same time in a separate envelope from
the stock certificates.

5. Determination of Fair Market Value. For the purposes of this Agreement, the
fair market value of the Common Stock shall be determined as provided in
Section 5(I) of the Plan.

6. Issuance of Certificates. Subject to Section 4 of this Agreement and this
Section 6, the Corporation will issue a certificate or certificates representing
the number of shares of Common Stock to which the person exercising the Option
is entitled as soon as practicable after the date of exercise. Unless the person
exercising the Option otherwise directs the Corporation in writing, the
certificate or certificates will be

 

3



--------------------------------------------------------------------------------

registered in the name of the person exercising the Option and delivered to such
person1. If the Option is exercised and the option price is paid in whole or in
part with shares of already-owned Common Stock, the Corporation will issue at
the same time and return to the person exercising the Option a certificate
representing the number of any excess shares included in any certificate or
certificates delivered to the Corporation at the time of exercise.

Under Section 5(J) of the Plan, the obligation of the Corporation to issue or
deliver shares on exercise of an option is subject to the effectiveness of a
Registration Statement under the Securities Act of 1933, as amended, with
respect to such shares, if deemed necessary or appropriate by counsel to the
Corporation. The Corporation is not obligated to file such a Registration
Statement. If at the time of exercise of the Option, no such Registration
Statement is in effect, the issuance or delivery of shares on exercise of the
Option may also be made subject to such restrictions on the transfer of the
shares, including the placing of an appropriate legend on the certificates
restricting the transfer thereof, and to such other restrictions as the Stock
Compensation Committee, on the advise of counsel, may deem necessary or
appropriate to prevent a violation of applicable securities laws.

7. Withholding of Taxes. The Optionee will be advised by the Corporation as to
the amount of any United States Federal income, excise or employment taxes
required to be withheld by the Corporation or a Subsidiary on any compensation
income resulting from the exercise of the Option. State, local or foreign income
or employment taxes or insurance contributions may also be required to be
withheld by the Corporation or a Subsidiary on any compensation income resulting
from the exercise of the Option. The Optionee shall pay any such taxes required
to be withheld directly to the Corporation or the Subsidiary in cash upon
request. If the Optionee does not pay any taxes required to be withheld directly
to the Corporation or the Subsidiary within ten (10) days after any such
request, the Corporation and any of its Subsidiaries may withhold such taxes
from any other compensation to which the Optionee is entitled from the
Corporation or the Subsidiary. The Optionee shall hold the Corporation and its
Subsidiaries harmless in acting to satisfy the withholding obligation in this
manner if it becomes necessary to do so.

8. Interpretation of Plan and Agreement. This Agreement is the written agreement
referred to in Section 5(H) of the Plan. If there is any conflict between the
Plan and this Agreement, the provisions of the Plan shall control. However,
there may be provisions in this Agreement not contained in the Plan, which
provisions shall nevertheless be effective. In addition, to the extent that
provisions in the Plan are expressly modified for purposes of this Agreement
pursuant to authorization in the Plan, the provisions of this Agreement shall
control. Any dispute or disagreement which shall arise under or in any way
relate to the interpretation or construction of the Plan or this

 

1  If the person exercising the Option directs the Corporation to register the
Common Stock in the name of another, the person exercising the Option should
consult his or her tax advisor on the gift tax implications of such
registration.

 

4



--------------------------------------------------------------------------------

Agreement shall be resolved by the Stock Compensation Committee and the decision
of the Stock Compensation Committee shall be final, binding and conclusive for
all purposes.

9. Effect of Agreement on Rights of Corporation and Optionee. This Agreement
does not confer any right on the Optionee to continue in the employ of the
Corporation or a subsidiary of the Corporation or interfere in any way with the
rights of the Corporation or a subsidiary of the Corporation to terminate the
employment of the Optionee.

10. Effect of Agreement on Other Employee Benefit Plans of the Corporation. The
Optionee hereby acknowledges and agrees that no amount of income received by the
Optionee under this Agreement shall be considered compensation for purposes of
any pension or retirement plan, insurance plan or any other employee benefit
plan of the Corporation or a subsidiary of the Corporation (notwithstanding the
definition of compensation provided in such plans), including but not limited to
the Westinghouse Air Brake Company Retirement Plan for Non-Bargaining Employees
and the WABCO Savings Plan.

11. Binding Effect. This Agreement shall be binding upon the successors and
assigns of the Corporation and upon the legal representatives, heirs and
legatees of the Optionee.

12. Entire Agreement. This Agreement constitutes the entire agreement between
the Corporation and the Optionee and supersedes all prior agreements and
understandings, oral or written, between the Corporation and the Optionee with
respect to the subject matter of this Agreement.

13. Amendment. This Agreement may be amended only by a written instrument signed
by the Corporation and the Optionee.

14. Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of any of the provisions of this Agreement.

15. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the Commonwealth of Pennsylvania,
exclusive of choice of law principles.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation and the Optionee have executed this
Agreement as of the (DATE).

 

    WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION     By:  

 

      Scott E. Wahlstrom       Vice-President, Human Resources WITNESS:    

OPTIONEE:

 

   

 

    (NAME)

 

6